Porter, J.
delivered the opinion of the court. There was judgment against the defendants, in the court of the first instance, and they appealed. The contest between the parties, arises out of transactions, in which the defendants, who are residents of Alabama, acted as factors for the plaintiffs. A deduction is claimed, in consequence of the insolvency of persons, whom the defendants had employed as agents, in disposing of the property of the plaintiffs. The court of the first instance saw no legal ground for the defence, and we concur with it. It is not shown, the appellants, at the time they placed the merchandize, consigned to them, in the hands of others, communicated to the plaintiffs the knowledge of their having done so, or that the latter ever assented to it. The evidence before us shows, that a year, after the appellant had the account sales of the sub-agent in their hands, they so acted, as to well authorize the plaintiffs to consider the defendants as having made the debt their own. The plaintiffs, on *465receiving such communications, as appear on record, was justified in dismissing from their minds all care, as to the solvency of the purchasers of their goods, or of the agents, who acted under the authority of the defendants.
Peirce for the plaintiffs, Eustis for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.